Name: Commission Regulation (EEC) No 2430/92 of 19 August 1992 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  prices;  agricultural policy;  consumption;  plant product
 Date Published: nan

 21 . 8. 92No L 238/14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2430/92 of 19 August 1992 derogating from Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies exceptional weather conditions during the harvest ; whereas action should be taken in response to this request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 689/92 (3), as amended by Regulation (EEC) No 1941 /92 (4), fixes the conditions for the acceptance of cereals into intervention ; Whereas the continuation of the restrictive price policy and the application of the stabilizer mechanisms to cereals may result in difficulties for producers of certain cereals in certain Community regions ; whereas, in order to alleviate the impact of the mechanisms on the incomes of those producers, Regulation (EEC) No 1941 /92 makes provision for derogations from certain quality provisions for the 1992/93 marketing year, as had been done for the 1991 /92 marketing year, particularly as regards the maximum moisture content, fixed at 15 % , for cereals offered for intervention with the exception of durum wheat ; Whereas the Italian authorities have made the same request in respect of durum wheat, prompted by the Article 1 Notwithstanding Article 2 of Regulation (EEC) No 689/92, the Italian intervention agency is hereby authorized to fix the maximum moisture content at 15 % for durum wheat offered for intervention in the 1992/93 marketing year. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 74, 20 . 3 . 1992, p. 18 . (4) OJ No L 196, 15. 7. 1992, p. 20.